 


109 HR 4813 IH: United States Security Improvement Act of 2006
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4813 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mr. Foley (for himself, Mr. Thompson of Mississippi, Mr. Brown of Ohio, Mrs. Bono, Mr. McCotter, Mr. Ruppersberger, Mr. Fossella, Mr. Berry, Mr. Sam Johnson of Texas, Mr. Michaud, Mr. Wu, Mr. Tiberi, Mr. Shays, Mr. Feeney, Mr. Davis of Tennessee, Mr. LoBiondo, Mr. Wolf, Mr. Ryan of Wisconsin, Mr. Wamp, Mr. Wexler, Mr. DeFazio, Mr. Terry, Mr. Holden, Mr. Simmons, Mr. Sanders, Mr. Ross, Mrs. Emerson, Mr. Brown of South Carolina, Mr. McGovern, Ms. Harris, and Mr. Davis of Kentucky) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Energy and Commerce and International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Defense Production Act of 1950 to improve national security and clarify congressional intent with respect to the review process for certain mergers and acquisitions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Security Improvement Act of 2006. 
2.Amendments to Defense Production Act of 1950 relating to mandatory investigationsSection 721(b) of the Defense Production Act of 1950 (50 U.S.C. App. 2170(b)) is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving the left margin of such provisions 4 ems to the right; 
(2)by striking Mandatory investigations.—The President and inserting  
Mandatory investigations.— 
(1)In generalThe President; 
(3)by striking that could affect the national security of the United States at the end of the 1st sentence; 
(4)by inserting after the 1st sentence the following new paragraph: 
 
(2)Purpose of investigationThe purpose of a mandatory investigation under this section shall be to determine whether the merger, acquisition, or takeover referred to in paragraph (1) could affect the national security of the United States.; 
(5)by striking Such investigation shall— and inserting the following:  
 
(3)Timing of investigationSubject to paragraph (4), a mandatory investigation under this section shall—; and 
(6)by adding at the end the following new paragraph: 
 
(4)Notice and wait requirements 
(A)Notice to the congress 
(i)In generalWithin 5 days after initiating a mandatory investigation under paragraph (1), the President or the President’s designee shall transmit a notice of the transaction being investigated to each House of the Congress. 
(ii)DistributionAny notice received under clause (i) shall be promptly transmitted to the appropriate committees of the House of Representatives and the Senate, including the Permanent Select Committee on Intelligence, the Committee on Homeland Security, and the Committee on Financial Services of the House of Representatives and the Select Committee on Intelligence, the Committee on Homeland Security and Governmental Affairs, and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
(iii)Contents of noticeThe notice shall include such details of the transaction as will enable committees of the House of Representatives and the Senate to deliberate on the transaction. 
(B)Delayed period for action The President shall not make a determination to take action or not take action under subsection (d) with respect to a transaction for which notice to the Congress is required under subparagraph (A), other than to suspend the proposed transaction pending the outcome of the investigation, until 14 days after such notice is transmitted to the Congress in accordance with such subparagraph. 
(C)Consideration of congressional responseAny comments on the transaction provided by any committee of the House of Representatives or the Senate to which a notice was transmitted under subparagraph (A) shall be considered and taken into account by the President in making any determination under this section.. 
 
